 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the Commencement
Date, by and between MEDCATH CORPORATION, a Delaware corporation (the
“Company”), and PHIL MAZZUCA (“Executive”).
R E C I T A L S
     The Company desires to employ Executive to serve as an Executive Vice
President and as its Chief Operating Officer, and Executive is willing to accept
such employment and perform services for the Company, all on the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     1. Employment.
          1.1 Position. Subject to the terms and conditions of this Agreement,
the Company agrees to employ Executive during the term hereof as an Executive
Vice President and as its Chief Operating Officer. In such capacity, Executive
shall report to the Chief Executive Officer of the Company (the “CEO”) and shall
have the customary powers, responsibilities and authorities of such position and
office for corporations of the size and character of the Company, as it exists
from time to time and as are assigned by the CEO.
          1.2 Duties. Subject to the terms and conditions of this Agreement,
Executive hereby accepts employment with the Company commencing on a date that
is mutually agreeable to the Company and Executive that is no later than
March 27, 2006 (the “Commencement Date”) and agrees to devote his full working
time and efforts, to the best of his ability, experience and talent, to the
performance of services, duties and responsibilities in connection therewith.
Executive shall perform such duties and exercise such powers, commensurate with
his position, as the CEO shall from time to time delegate to him on such terms
and conditions and subject to such restrictions as the board of directors of the
Company (the “Board”) may reasonably from time to time impose.
          1.3 Outside Activities. Nothing in this Agreement shall preclude
Executive (i) from engaging in charitable and community affairs, from managing
any passive investment made by him in publicly traded equity securities or other
property (provided that no such investment may exceed 5% of the equity of any
entity) or (ii) subject to Section 13(b) hereof, from serving

 



--------------------------------------------------------------------------------



 



as a member of boards of directors or as a trustee of any other corporation,
association or entity, so long as in the reasonable determination of the Board
none of the activities described in clauses (i) or (ii) interferes with his
duties and responsibilities hereunder.
     2. Term of Employment. Executive’s term of employment under this Agreement
shall commence on the Commencement Date and, subject to the terms hereof, shall
terminate on the third anniversary of the Commencement Date; provided, however,
that the term of this Agreement and Executive’s employment hereunder shall be
automatically renewed and extended for additional one-year periods commencing on
the third anniversary of the Commencement Date and on each anniversary date
thereafter, unless the Company or Executive provides written notice to the other
party, at least 90 days prior to the expiration of the initial term or any
renewal term, of the non-renewal of this Agreement. The Executive and Company
agree that this Agreement shall have no force or effect unless and until the
Executive commences work as of the Commencement Date, in which event, this
Agreement shall become an obligation of the parties hereto as of the
Commencement Date.
     3. Compensation.
          3.1 Salary. The Company shall pay Executive a base salary (“Base
Salary”) at the rate of $400,000 per annum commencing as of the Commencement
Date. Base Salary shall be adjusted annually at the discretion of the Board but
in no event shall Base Salary be reduced nor be less than the median base salary
for a comparable position at corporations of similar size and character as the
Company, as it exists from time to time, and, as increased, shall constitute
“Base Salary” hereunder. Base Salary shall be payable in accordance with the
normal payroll practices of the Company but no less frequently than monthly.
          3.2 Bonus. For each fiscal year of Executive’s employment hereunder,
Executive shall participate in the bonus plan established for the Company’s
senior executives. Executive’s target bonus with respect to each such fiscal
year shall be equal to 50% of Executive’s Base Salary for such fiscal year (the
“Target Bonus”). The Board (or a committee thereof) shall have complete
authority to establish all other terms and provisions of the bonus plan,
including the performance goals for the bonus plan, the threshold performance
required for the payment of any bonus under the plan and the maximum bonus
opportunity for Executive under the plan. Bonuses shall be paid within 2-1/2
months following the fiscal year to which they relate, and Executive must be
employed by the Company on the day the bonus is payable to be

2



--------------------------------------------------------------------------------



 



eligible to receive the bonus. Any bonus for Fiscal Year 2006 shall be pro-rated
based on Executive’s first day of employment with the Company.
          3.3 Compensation Plans and Programs. Executive shall be eligible to
participate in any other compensation plan or program maintained by the Company
from time for senior executives of the Company on terms and conditions that are
comparable to those applicable to such other senior executives.
     4. Employee Benefits.
          4.1 Employee Benefit Programs, Plans and Practices. The Company shall
provide Executive during the term of his employment hereunder with participation
in or coverage under all employee pension and welfare benefit programs, plans
and practices (commensurate with his position in the Company from time to time
and to the extent permitted under any employee benefit plan) which the Company
makes available to its senior executives.
          4.2 Vacation and Fringe Benefits. Executive shall be entitled to no
less than the number of business days paid vacation in each calendar year which
have historically been provided to the Company’s Chief Operating Officer, which
shall be taken at such times as are consistent with Executive’s responsibilities
hereunder. In addition, Executive shall be entitled to the perquisites and other
fringe benefits currently made available to senior executives of the Company,
commensurate with his position with the Company.
          4.3 Relocation Expenses. Executive shall become a full-time resident
of the Charlotte, North Carolina area no later than the Commencement Date and
shall relocate his family to the Charlotte, North Carolina area as soon as
practicable thereafter. The Company shall reimburse Executive for all reasonable
relocation expenses incurred by Executive and his family upon presentation by
Executive of appropriately itemized and approved (consistent with the Company’s
policy) accounts of such expenditures. In addition, the Company shall reimburse
Executive for the real estate brokerage commission on the sale of Executive’s
current principal residence in Tennessee.
     5. Expenses. Executive is authorized to incur reasonable expenses in
carrying out his duties and responsibilities under this Agreement, including,
without limitation, expenses for travel and similar items related to such duties
and responsibilities. The Company will reimburse Executive for all such expenses
upon presentation by Executive from time to time of

3



--------------------------------------------------------------------------------



 



appropriately itemized and approved (consistent with the Company’s policy)
accounts of such expenditures.
     6. Termination of Employment.
          6.1 Termination By the Company Without Cause or By Executive for Good
Reason. (a) The Company may terminate Executive’s employment under this
Agreement at any time for any reason, provided that any such termination other
than for Cause (as defined in Section 6.4 hereof) may only be made upon 30 days
prior written notice to Executive. If Executive’s employment under this
Agreement is terminated by the Company without Cause (other than as a result of
Executive’s death or Permanent Disability (as defined in Section 6.2 hereof)) or
if Executive terminates his employment for Good Reason (as defined in
Section 6.1(c) hereof), Executive shall receive any payments to which he is
entitled under any applicable compensation or employee benefit plan or program
in which he participates, including but not limited to those referred to in
Section 3.3 hereof. In addition, in the event of any such termination described
in the immediately preceding sentence, Executive shall be entitled to receive
the following:
     (i) an amount equal to the sum of two times Executive’s Base Salary and one
times Executive’s Target Bonus (such amount, the “Severance Payment”);
     (ii) a cash lump sum payment in respect of (x) accrued but unused vacation
days (the “Vacation Payment”), (y) compensation earned but not yet paid
(including any awarded but deferred Bonus payments) (the “Compensation
Payment”), and (z) reasonable expenses incurred under Section 5 but not yet
reimbursed (the “Expense Payment”); and
     (iii) continued coverage under the Company’s group medical plan in
accordance with the terms thereof for a period ending on the earlier of (A) the
second anniversary of the date of termination under this Section 6.1(a) or
(B) the date on which Executive becomes covered under comparable benefit plans
of a new employer (the “Coverage Period”), provided that Executive shall be
required to contribute an amount toward the cost for such coverage during the
Coverage Period that is equal to the cost paid by active employees of the
Company for coverage under the Company’s group medical plan during the Coverage
Period, and for purposes of applying the group health plan coverage continuation
requirements of Section 4980B of the Internal Revenue Code of 1986 and
Section 601 et seq. of the Employee Retirement Income Security Act of 1974, as
amended, the “qualifying event” shall be the termination of the Executive’s
employment with the Company.

4



--------------------------------------------------------------------------------



 



          (b) The Severance Payment shall be paid by the Company to Executive
over the 12 month period following the date of termination in substantially
equal installment payments and in accordance with the normal payroll practices
of the Company but no less frequently than monthly. The Vacation Payment, the
Compensation Payment and the Expense Payment shall be paid by the Company to
Executive in a cash lump sum payment within 30 days after the date of
termination.
          (c) For purposes of this Agreement, “Good Reason” shall mean any of
the following (without Executive’s express prior written consent):
     (i) A substantial reduction or elimination of Executive’s management
responsibility for the operations of the Company’s hospital business, other than
in connection with the termination of Executive’s employment by the Company for
Cause, by Executive without Good Reason or as a result of Executive’s Permanent
Disability or death;
     (ii) A reduction by the Company in Executive’s Base Salary or Target Bonus;
or
     (iii) A reduction or elimination of Executive’s eligibility to participate
in any of the Company’s employee benefit plans that is inconsistent with the
eligibility of similarly situated executives of the Company to participate
therein.
          6.2 Permanent Disability. If Executive becomes totally and permanently
disabled (as defined in the Company’s Long-Term Disability Benefit Plan
applicable to senior executive officers as in effect on the date hereof)
(“Permanent Disability”), the Company or Executive may terminate Executive’s
employment under this Agreement upon 30 days prior written notice thereof, and
Executive shall receive or commence receiving, as soon as practicable:
     (i) amounts payable pursuant to the terms of a disability insurance policy
or similar arrangement which the Company maintains during the term hereof;
     (ii) Executive’s Target Bonus in respect of the fiscal year in which his
termination occurs, prorated by a fraction, the numerator of which is the number
of days of the fiscal year until termination and the denominator of which is
365;
     (iii) the Vacation Payment, the Compensation Payment, and the Expense
Payment; and
     (iv) any payments to which he is entitled under any applicable compensation
or employee benefit plan or program in which he participates, including but not
limited to those referred to in Section 3.3 hereof.

5



--------------------------------------------------------------------------------



 



          6.3 Death. In the event of Executive’s death during the term of his
employment hereunder, Executive’s estate or designated beneficiaries shall
receive or commence receiving, as soon as practicable:
     (i) Executive’s Target Bonus in respect of the fiscal year in which his
death occurs, prorated by a fraction, the numerator of which is the number of
days of the fiscal year until his death and the denominator of which is 365;
     (ii) any death benefits provided under the employee benefit programs, plans
and practices referred to in Section 4.1 hereof, in accordance with their terms;
     (iii) the Vacation Payment, the Compensation Payment, and the Expense
Payment; and
     (iv) any payments to which he is entitled under any applicable compensation
or employee benefit plan or program in which he participates, including but not
limited to those referred to in Section 3.3 hereof.
          6.4 Termination By the Company for Cause or By Executive without Good
Reason. (a) The Company shall have the right to immediately terminate the
employment of Executive under this Agreement for Cause, and Executive shall have
the right to terminate his employment under this Agreement without Good Reason
upon 90 days prior written notice to the Company. In the event that Executive’s
employment is terminated by the Company for Cause or by Executive without Good
Reason, notwithstanding any other provision in this Agreement, Executive shall
be entitled only to the Compensation Payment, the Vacation Payment, and the
Expense Payment, and shall not be entitled to any further compensation or
benefits hereunder including, without limitation, the payment of any bonus in
respect of all or any portion of the fiscal year in which such termination
occurs.
          (b) As used herein, the term “Cause” shall mean and be limited to
(i) willful misconduct by Executive which results in a demonstrable injury
(which is other than de minimis or insignificant) to the Company, (ii) willful
and continued failure by Executive to perform his material duties with respect
to the Company or its subsidiaries, which failure continues beyond 10 days after
a written demand for substantial performance of such duties was given to
Executive by the Company, or (iii) Executive’s conviction of, or plea of nolo
contendere to, a felony or to a misdemeanor involving moral turpitude.
Termination of Executive for Cause pursuant to Section 6.4(a) shall be made by
delivery to Executive of written notice that, in the reasonable judgment of the
Board, Executive was guilty of conduct set forth in any of clauses (i) through
(iii) above and specifying the particulars thereof.

6



--------------------------------------------------------------------------------



 



     7. Release. Notwithstanding anything to the contrary contained herein, the
Company shall not be obligated to pay Executive the Severance Payment pursuant
to Section 6.1 in the event Executive’s employment is terminated by the Company
without Cause (other than as a result of Executive’s death or Permanent
Disability) or by Executive for Good Reason and any options held by Executive to
purchase the Company’s common stock shall not be exercisable after the
termination of the Executive’s employment hereunder unless the Executive
executes and delivers to the Company a release, dated the date of his
termination of employment, to the effect that: for good and valuable
consideration, the Executive unconditionally releases and covenants not to sue
the Company and its subsidiaries and affiliates and directors, officers,
employees and stockholders thereof, from any and all claims, liabilities and
obligation of any nature pertaining to termination of employment other than
those explicitly provided for by this Agreement including, without limitation,
any claims arising out of alleged legal restrictions on the Company’s right to
terminate its employees, such as any implied contract of employment or
termination contrary to public policy or to laws prohibiting discrimination
(including, without limitation, the Age Discrimination in Employment Act); and
containing such other provisions as the Company may request to effect the
purposes of the foregoing release.
     8. Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise after the termination of his employment
hereunder.
     9. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

7



--------------------------------------------------------------------------------



 



          To the Company:
MedCath Corporation
10720 Sikes Place, Suite 300
Charlotte, North Carolina 28277
Attn: Chief Executive Officer
          with a copy to:
MedCath Corporation
c/o Kohlberg Kravis Roberts & Co.
2800 Sand Hill Road, Suite 200
Menlo Park, California 94025
(Attn: Adam H. Clammer)
          with a copy to:
Hal A. Levinson, Esq.
Moore & Van Allen, PLLC
100 N. Tryon Street, Floor 47
Charlotte, North Carolina 28202-4003
          To Executive:
Phil Mazzuca
[the most recent address
on the Company’s employment
records for Executive]
Any such notice or communication shall be delivered by hand, by telecopy (with
machine confirmation) or by courier or sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in a notice duly delivered as described above), and
the third business day after the actual date of mailing shall constitute the
time at which notice was given.
     10. Separability; Legal Fees. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. Each party shall bear the costs of any legal
fees and other fees and expenses which may be incurred in respect of enforcing
its respective rights under this Agreement.
     11. Assignment. This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of Executive and the assigns and
successors of the Company, but neither this Agreement nor any rights or
obligations hereunder shall be assignable or otherwise subject to hypothecation
by Executive (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any

8



--------------------------------------------------------------------------------



 



successor (whether by merger, purchase or otherwise) to all or substantially all
of the stock, assets or businesses of the Company, if such successor expressly
agrees to assume the obligations of the Company hereunder.
     12. Amendment. This Agreement may only be amended by written agreement of
the parties hereto.
     13. Nondisclosure of Confidential Information; Non-Competition;
Non-Disparagement. (a) At any time during or after Executive’s employment with
the Company, Executive shall not, without the prior written consent of the
Company, use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information (as
hereinafter defined) pertaining to the business of the Company or any of its
subsidiaries, except (i) while employed by the Company, in the business of and
for the benefit of the Company, or (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order Executive to
divulge, disclose or make accessible such information. For purposes of this
Section 13(a), “Confidential Information” shall mean non-public information
concerning the financial data, strategic business plans, and other non-public,
proprietary and confidential information of the Company, its subsidiaries,
Kohlberg Kravis Roberts & Co., Welsh, Carson, Anderson & Stowe VII, L.P., or
their respective affiliates as in existence as of the date of Executive’s
termination of employment that, in any case, is not otherwise available to the
public (other than by Executive’s breach of the terms hereof). Confidential
Information further includes without limitation customer information, vendors,
operations and operating procedures, pricing, financial information, technology,
marketing strategies, design of facilities, employment practices, contractual
agreements, and trade secrets.
          Executive agrees that both while employed by the Company and following
termination of Executive’s employment with the Company at any time in the
future:
     (i) Executive will take all reasonable precautions to safeguard all
Confidential Information at all times so that it is not communicated to, exposed
to, available to, or taken by any unauthorized person and will personally use or
disclose such information; and
     (ii) Executive will exercise Executive’s best efforts to assure the
safekeeping of the Company’s Confidential Information.

9



--------------------------------------------------------------------------------



 



          Upon termination of Executive’s employment with the Company, Executive
agrees to immediately return to the Company all Confidential Information and
other Company property, including without limitation all originals, copies,
computer data, or other records or information. It is understood and agreed that
Confidential Information and other property of the Company shall remain at all
times the property of the Company.
          (b) Recognizing the fact that Executive will be given or have access
to the Confidential Information described in this Section 13 above, and that
Executive owes a duty of full loyalty to the Company and its name, reputation
and operational interests, Executive agrees that during the period of
Executive’s employment with the Company, Executive will not engage in or have an
interest in, either directly or indirectly, in any manner, whether as a
shareholder, partner, owner, investor, officer, director, advisor, employee,
consultant, or in any other capacity, any Competitive Business other than an
ownership position of less than 5 percent in any company whose shares are
publicly traded.
          In addition, Executive agrees that in the event that Executive’s
employment with the Company is terminated for any reason by either party, for a
period of one (1) year from the date of termination of employment, Executive
will not, either directly or indirectly, whether as a shareholder, partner,
owner, investor, officer, director, advisor, employee or consultant with
responsibilities which are the same or similar as those which Executive had with
the Company, associate with, participate in or have an interest in any
Competitive Business (other than an ownership position by Executive of less than
5% in any company whose shares are publicly traded) which is located or which
operates within 50 miles of:
     (i) any hospital, hospital cardiology or cardiovascular surgery program or
fixed site cardiac catheterization lab in each case which the Company owns,
whether all or in part, or manages or the Company’s corporate headquarters, or
     (ii) any location with respect to which the Company was actively developing
or negotiating as of the Separation Date to own or manage a hospital, cardiac
catheterization lab or a hospital’s cardiology or cardiovascular surgery program
(for purposes of this section, the term “actively developing or negotiating”
means either definitive documents, a letter of intent, memorandum of
understanding or other comparable document had been executed or the material
terms thereof were being actively negotiated).

10



--------------------------------------------------------------------------------



 



          For purposes of this Section 13, the term “Competitive Business” means
any entity that owns or manages hospitals, cardiac catheterization labs or any
portion thereof and that derives, directly or indirectly, more than 10% of its
gross annual revenue from providing cardiology or cardiovascular-related
healthcare services.
          (c) Executive further agrees that in the event Executive’s employment
with the Company is terminated for any reason by either party, for a period of
one year from the date of termination of employment, Executive shall not, on his
own behalf or on behalf of any person, firm or company, directly or indirectly,
solicit or offer employment to any person who has been employed by the Company
or its subsidiaries at any time during the 12 months immediately preceding such
solicitation.
          (d) Executive further agrees that in the event Executive’s employment
with the Company is terminated for any reason by either party, he will not
communicate orally, in writing or electronically (through, for example, the
internet), including but not limited to, at healthcare, financial or other
conferences, seminars or meetings or at any other place or time, generally,
specifically or by implication to any person or entity any opinions or comments
regarding the prospects, competence or skills of the Company or any facts,
opinions or comments that could reasonably be expected to reflect adversely upon
the other or disparage, degrade, malign or harm the reputation of the Company.
          (e) Executive and the Company agree that the covenants in this
Section 13 are reasonable covenants under the circumstances, and further agree
that if in the opinion of any court of competent jurisdiction such restraint is
not reasonable in any respect, such court shall have the right, power and
authority to excise or modify such provision or provisions of the covenants as
to the court shall appear not reasonable and to enforce the remainder of the
covenants as so amended. Executive agrees that any breach of the covenants
contained in this Section 13 would irreparably injure the Company. Accordingly,
Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments otherwise
required by this Agreement and obtain an injunction against Executive from any
court having jurisdiction over the matter restraining any further violation of
this Agreement by Executive.
     14. Beneficiaries; References. Executive shall be entitled to select (and
change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any

11



--------------------------------------------------------------------------------



 



compensation or benefit payable hereunder following Executive’s death, and may
change such election, in either case by giving the Company written notice
thereof. In the event of Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to his beneficiary, estate or other legal representative.
Any reference to the masculine gender in this Agreement shall include, where
appropriate, the feminine.
     15. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations, including
the provisions of Section 13 herein. The provisions of this Section 15 are in
addition to the survivorship provisions of any other section of this Agreement.
     16. Governing Law. This Agreement shall be construed, interpreted and
governed in accordance with the laws of the State of North Carolina without
reference to rules relating to conflicts of law.
     17. Withholding. The Company shall be entitled to withhold from payment any
amount of withholding required by law.
     18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

            MEDCATH CORPORATION
      By:     /s/  O. Edwin French     Title: President and Chief Executive
Officer           /s/ Phil Mazzuca       Phil Mazzuca           

12